Citation Nr: 0935871	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD
 

S. Armstrong, Law Clerk



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1952 to June 1953.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen 
claims of service connection for bilateral hearing loss and 
tinnitus.  The case was before the Board in November 2008, at 
which time the Acting Veteran's Law Judge reopened these 
claims, and remanded them for further evidentiary 
development.  The case has now been reassigned to the 
undersigned.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of entitlement to service connection for tinnitus 
is being  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action on his part is required.  


FINDING OF FACT

The evidence reasonably establishes that the Veteran has 
current bilateral hearing loss disability, and that such is 
related to noise trauma in service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.385 
(2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000(VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  Inasmuch as the determination below 
constitutes a full grant of the benefit sought, there is no 
reason to belabor the impact of the VCAA on this matter. 

B.	Factual Background, Legal Criteria, and Analysis

In the Board's November 2008 remand, the Acting Veterans Law 
Judge, in essence, conceded that the Veteran was exposed to 
noise trauma (rifle range) in service; noted that there was 
evidence suggesting that the Veteran had a hearing loss 
disability; and noting that the Veteran had not been examined 
by VA, remanded the matter for a VA examination to determine 
whether the Veteran has a hearing loss disability by VA 
standards and whether such disability is related to the noise 
exposure in service.  

On February 2009 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
45
65
LEFT
30
30
30
35
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear. 
The diagnosis was "a mild to moderately severe sensorineural 
hearing loss in the right ear . . . and a mild sensorineural 
hearing loss in the left ear." The examiner noted that the 
whispered voice tests were utilized on both the enlistment 
and separation hearing examination, and that such tests are 
unreliable measures of hearing sensitivity (and specifically 
for identification of high frequency hearing loss).  The 
examiner opined: "[A]s there is no evidence to the contrary 
based on the Veteran's Military Occupational Specialty and 
reported military noise exposure . . . it is at least as 
likely as not that the Veteran's hearing loss had its origin 
during his military service."

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation. For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385. 

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, it is noteworthy that the Board had previously 
(in November 2008) conceded the Veteran's exposure to noise 
trauma in service.  Furthermore, it is now well-documented, 
and not in dispute, that the Veteran has a bilateral hearing 
loss disability by VA standards.  The remaining criterion for 
establishing service connection for the Veteran's hearing 
loss disability is whether such disability is related to the 
recognized noise trauma therein.  A VA medical professional 
has now opined that the Veteran's hearing loss "at least as 
likely as not"  . . "had its origin in service".  

Based on this record, the RO continued the denial of service 
connection for the Veteran's hearing loss, finding that there 
was "no evidence the condition occurred, or was caused by 
service".   The etiology of a disease is a medical question, 
and in making a determination on such a question, VA must 
rely on the competent (medical) evidence that pertains to 
such matter.  The only competent evidence in the record that 
addresses the matter of a nexus between the Veteran's hearing 
loss and his service is the opinion of the February 2009 VA 
examiner, which supports the Veteran's claim.  The facts on 
which the examiner relied for the opinion, i.e., that the 
Veteran had been exposed to noise trauma in service, that 
tests for hearing acuity at separation were unreliable, and 
that the Veteran now has a bilateral hearing loss disability 
have either been conceded, or have not been placed in 
dispute.  There is no competent evidence to the contrary, and 
no basis in the record to question the competence of the 
examiner and reject the opinion.  Accordingly, the Board 
finds that all requirements for establishing service 
connection are met, and that service connection for bilateral 
hearing loss is warranted.   


ORDER

Service connection for bilateral hearing loss is granted. 
REMAND

In November 2008, the Board remanded this case to obtain a VA 
audiological examination and opinion that responded to the 
question of the etiology of the Veteran's tinnitus.  On 
remand, the Veteran was afforded a VA audiological 
examination, but while the examiner opined regarding the 
etiology of the Veteran's hearing loss, there was no opinion 
offered regarding the etiology of the Veteran's tinnitus."  
The Board is aware that the Veteran denied tinnitus at the 
time of the examination, however it is well established by 
caselaw that service connection may be warranted if a chronic 
disability is manifested at any time during the pendency of a 
claim, and that tinnitus is a disability capable of lay 
observation.  Consequently, the Veteran's assertions upon 
(and since) the filing of his claim to the effect that he has 
tinnitus may not be discounted.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders. 
 Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the 
information sought in the previous remand is critical to the 
determination to be made as to the matter on appeal, the 
Board has no recourse but to remand the case for completion 
of the development sought.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for the Veteran 
to be examined by an audiologist or 
otologist to determine whether he has a 
chronic tinnitus disability, and if so its 
likely etiology.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner should note the Veteran's prior 
endorsements/denial of tinnitus.  Based on 
review of the record and examination of 
the Veteran, the examiner should offer 
opinions indicating whether or not the 
Veteran is shown to have a chronic 
tinnitus  disability, and if so its likely 
etiology, and specifically whether it is 
at least as likely as not related to the 
Veteran's rifle range noise trauma in 
service, or was caused or aggravated by 
his now service-connected hearing loss.  
The examiner must explain the rationale 
for all opinions.  

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


